Title: Editorial Note: The Consular Establishment
From: 
To: 


   The Consular EstablishmentEditorial Note
  At the time that Jefferson arrived in New York, only one consular appointment had been made by Washington, that of Samuel Shaw for the port of Canton. On his initial consultation with the president in regard to diplomatic and consular offices, he brought forth the letter of 14 Nov. 1788 that he had written to Jay at the time of the signing of the Consular Convention. In that letter Jefferson had not only indicated the places in France to which consuls and agents might be sent, together with the names of persons that he and others recommended, but he had called for the enactment into law of what he described as “the rule of 1784” so far as this applied to the office of consul. That rule was developed by a committee of which Jefferson was a member and was adopted by Congress on 16 March 1784. The resolution affirmed “That it is inconsistent with the interest of the United States to appoint any person not a citizen thereof, to the office of Minister, chargé des affaires, Consul, vice-consul, or to any other civil department in a foreign country.” The modification that Jefferson had suggested  gested in 1788 recognized both the advantages and disadvantages in the appointment of natives to consular posts and was a realistic attempt to embrace the former and minimize the latter. By his plan the office of consul would be confined to natives, but as it could happen that bankrupts fleeing creditors, “or young, ephemeral adventurers in commerce without substance or conduct” would be the only Americans available in some foreign ports, the office of vice-consul could be held by foreigners, their duties to be suspended when the consul was in port.
This recommendation may have appeared less realistic on 16 Apr. 1790 when Jefferson had another long conference with Washington “on the proper places and characters for Consuls or Vice Consuls.” And in the next three weeks, faced with the need of creating a consular establishment that would be co-extensive at least with the salient features of America’s far-flung commerce, that would recognize the commercial claims of the northern states and not disappoint the expectations of those in the south, and that would avoid men who “might disgrace the consular office, without protecting our commerce,” Jefferson saw the inevitability of modifying the view he had expressed in France. Even for the very restricted diplomatic establishment that was being created, he had said that the administration was “extremely puzzled to find characters fit for the offices which need them.” And for the much larger consular system, aggravated by the claims of individuals with powerful backing and by the certain risk of incurring censure in the bestowal of patronage—always a painful function for Jefferson—the problem was greatly magnified. The feeling of many Americans that such offices should bear salaries did nothing to lessen the difficulty of finding and appointing proper personnel. Here, too, the constitutional question was raised and Washington discussed with both Jefferson and Madison “the propriety of consulting the Senate on the places to which it would be necessary to send persons in the Diplomatic line, and Consuls.” And the designation of consuls for the French West Indies raised a question from La Forest concerning the construction of the Consular Convention of 1788. But these issues, like the proposed modification of the Rule of 1784, were more easily disposed of than the perplexing question of naming suitable candidates, of having them confirmed by the senate, and of inducing them to accept once appointed.
It is possible that Washington consulted Madison about proper candidates for consular offices as well as about the constitutional problem, for the original of what is here presented as Document I is to be found in the Madison Papers. Jefferson obviously prepared it for the president, but it is equally possible that Washington asked Jefferson to show it to Madison and discuss the matter of appointments with him. Certainly both Washington and Jefferson engaged in the search. In late April the president noted in his diary that he had “Fixed with the Secretary of State on places and characters for the Consulate—but as some of the latter were unknown to both of us he was directed to make enquiry  respecting them.” Just before his own illness, and while Jefferson was incapacitated himself, Washington again noted that he had “Endeavoured through various channels to ascertain what places required, and the characters fittest for Consuls at them.” Late in May Jefferson was able to take up the problem again, just as he received damaging allegations about the mal-practices of a vice-consul in Canton. Even so knowledgeable and interested a person as Robert Morris found himself unable to nominate more than a few suitable candidates, being uncertain of some and naming two that he later felt constrained to withdraw, though they were men of good family and character. Jefferson’s memoranda and notes, during this period, with names entered and deleted and with arrangements by states represented among the candidates being considered, reflect the difficulty of the search. Early in June, still uncertain of the acceptance of the office by some of those named, Jefferson presented to Washington a list of thirteen names.
On 4 June 1790, having added a fourteenth name that Jefferson had supplied on Robert Morris’ recommendation, Washington submitted the list of nominations to the senate. Those named as consul were: Richard Harrison of Maryland for Cadiz; Edward Church of Massachusetts for Bilbao; John Marsden Pintard of New York for Madeira; James Maury of Virginia for Liverpool; William Knox of New York for Dublin; Joseph Fenwick of Maryland for Bordeaux; Burrill Carnes of Massachusetts for Nantes; Nathaniel Barrett of Massachusetts for Rouen; Sylvanus Bourne of Massachusetts for Hispaniola; and Fulwar Skipwith of Virginia for Martinique. Those named as vice-consul were: Thomas Auldjo of England for Cowes; Etienne Cathalan of France for Marseilles; La Motte of France for Le Havre and John Parish of Hamburg for Hamburg. On the 7th all of those nominated for the office of consul were confirmed save Edward Church. Action on those nominated as vice-consul was postponed. On the 17th a resolution was offered in the senate to the effect “that it may be expedient to advise and consent to the appointment of foreigners to the offices of Consuls or Vice-Consuls for the United States.” An effort was made to amend this so that such appointments “should be confined to citizens of the United States, except in cases of urgent necessity, but the amendment failed and the resolution was adopted as introduced. There is no evidence  that Jefferson’s earlier suggestion about modifying the Rule of 1784 and enacting it into law was brought forward at this time, but the confining of nominations of foreigners to the office of vice-consul shows that some remnant of the proposal remained in his mind. Until “near two o’clock,” Maclay wrote, “we were engaged on the subject of consuls and vice-consuls. The grand question, was whether foreigners were eligible to those offices. It was admitted that they were, and a number accordingly appointed.” Church, Auldjo, Cathalan, and Parish were confirmed on this day, but La Motte was not confirmed until 22 June. On 2 Aug. 1790 Washington sent to the senate the names of Joshua Johnson of Maryland to be consul at London; Francisco Sarmento of Spain to be vice-consul at Tenerife; John Street of Portugal to be vice-consul at Fayal; and Ebenezer Brush of New York to be consul at Surinam. All were promptly confirmed save Sarmento, who was rejected, a rather surprising action in view of the fact that Sarmento was married to a Philadelphian, was recommended by Thomas FitzSimons as being a man of character and substance, and was evidently supported by Robert Morris. Thus, of the two original groups of nominations to office in the consular establishment, six of the eighteen were foreigners, three—excluding Church—were from Massachusetts, three from Virginia, three from New York, and two from Maryland. “I find the President and Secretary of State are impressed,” wrote John Adams, “with an apprehension of censure, for appointing too many [consuls] from one state.” The geographical distribution of the nominees confirms the judgment, but there were other considerations as well. In 1788 Jefferson had strongly recommended John Bondfield as consul at Bordeaux, considering him as “unexceptionable in every point of view.” When the son of George Mason saw Jefferson in Paris, soliciting the post for his partner, Joseph Fenwick, Jefferson declined to make any change in the recommendation. His notes as described in the note to Document i in the present series show that he continued to hold Bondfield in mind for the office. But not for long: George Mason, a bitter foe of the Constitution whose good will toward the federal government was worth cultivating, wrote Jefferson in March recommending Fenwick and offering criticism of Bondfield. A line was struck through the latter’s name and on 13 June 1790 Jefferson wrote that Fenwick had been appointed “according to your desire.” It is scarcely to be credited that this was done by the secretary of state without informing the president of the circumstances in the case.
Other recommendations perhaps no less weighty with Jefferson or the president were not accepted. The speaker of the house reported during the early days of Jefferson’s illness that he had been requested by “some Gentlemen in Philada. to mention Mr. Collins … as a Gentleman well  qualified to act as a Consul for the United States in Ireland.” Daniel Denton Rogers recommended one Bromfield, saying that he also had the support of John Adams and was “an American Gentleman now settled in London … regularly bred to Business, and in the prosecution of it in America, Holland, France, and in London has had greater Opportunity for acquiring a Knowledge of the Commerce of this Country than perhaps any other man.” Rogers added to this high praise the statement that Bromfield had “ever been the decided Advocate for the Liberty of his Country” and was known to the secretary of war. Robert Morris, after talking with Jefferson in March, gave C. F. Baudin of St. Martin’s, Ile de Ré, reason to believe that he would be appointed to the consulship he had solicited of Jefferson in Paris. And among the applications and recommendations that Remsen listed for Jefferson as being recorded in the departmental records, Jefferson found one that seemed to be supported by influence no less weighty than that of Benjamin Franklin and the president himself. This concerned an application by Sir Edward Newenham for the appointment of his son as consul at Marseilles. But that matter had been disposed of by Washington in 1787 by appealing to the Rule of 1784 as a justifiable principle to which, for the sake of consistency, he could ask no exception.
On 17 June 1790 Senator Maclay, having listened to discussions in the senate on the eligibility of foreigners for the offices of consul and vice-consul, was informed by the speaker that a bill had been introduced in the house for granting salaries to such officers. “Thus it is,” he declared, “that we are led on, little by little, to increase the civil list; to increase the mass of public debt, and, of course, the taxes of the public. This, however, is all of a piece with former management from the offices.” Maclay’s sentiment was characteristic, being similar to the attitude of economy if not of penury he had displayed toward the diplomatic establishment, but his information was faulty. The pressure for salaries came not from the administration but from those seeking office. And the proposal in the house, made by Gerry, was not for the adoption of a bill but for the appointment of a committee “to consider and report whether any, and what, fees, perquisites, or other emoluments, shall be annexed to the office of Consul and Vice-Consul.” A  bill was brought in providing for fees, permitting American citizens who were consuls or vice-consuls to own vessels in their own names or in partnership with other American citizens, and was passed on 21 July 1790. James Madison introduced an amendment to this bill authorizing the president “to appoint one or more Consuls on the coast of Barbary, at a salary of nine thousand dollars per annum.” But the senate failed to act on this bill during the session.
One part of his recommendations of 1788 Jefferson definitely had not given up. He had then urged the use of such an establishment in gathering intelligence, though one of the very reasons for which Congress had rejected the Consular Convention of 1784 was the fear that it might introduce such a system into the United States for the benefit of a foreign power and to its own disadvantage. In preparing his memoranda for Washington, Jefferson now favored the establishment of a consulship at Angra in the Azores because this was the harbor at which ships from Brazil touched “and where intelligence of that country may be had.” His preference in this instance, over opposing recommendations bv Morris and others, is a measure of his continuing interest in Brazilian affairs. The appointment of Joshua Johnson as consul at London was inspired largely, if not primarily, by the desire to obtain intelligence.
